                                                                                   JUN 12 2019
                                                                                     SUSAN Y SOONQ
                                                                                 Clerk, u.s, district court
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                         OAKLAND


                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  United States of America
                                                      Case No. 19-mi~70811-MAG-l (KAW)
          V.   ■                                               19-mi-70812-MAG-l (KAW)

  Myron Motley                                        Charging District's Case No.
                   Defendant.                         3:19-cr-Q0026-LRH-CBC

                                                      3:19-cr-00027-MMD-WGC




                         COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the District of Nevada.

The defendant may need an interpreter for this language: None.

       The defendant:           [ ]will retain an attorney.

                                [X]is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.



Dated: June 12, 2019


                                                  KANDIS A. WESTMORE
                                                  United States Magistrate Judge
